DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-8 are pending in this application.  

Foreign Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/034,180, filed on 7/12/2018. 


Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a substrate including a display area in which a plurality of pixels including a light emitting diode is arranged and a peripheral area surrounding the display area; a pad disposed on the substrate in the peripheral area; a conductive pattern disposed on the substrate in the peripheral area and electrically connected to the pad, the conductive pattern configured to receive a first voltage; a voltage line disposed directly on a same layer as the conductive pattern, the voltage line configured to receive a second voltage; a connection electrode disposed on the conductive pattern in the peripheral area and electrically connected to the conductive pattern; and wherein a cathode electrode of the light emitting diode is disposed on the connection electrode and electrically connected to the connection electrode, wherein each of the plurality of pixels further includes a driving transistor having a control electrode connected to a first node, a first electrode connected to a second node and a second electrode connected to a third node, wherein the control electrode of the driving transistor is initialized to a third voltage, wherein an anode electrode of the light emitting diode is initialized to the second voltage, and wherein a voltage level of the third voltage is different from a voltage level of the first voltage and a voltage level of the second voltage.”
It is unclear what is meant by a cathode electrode of the light emitting diode is disposed on the connection electrode because the light emitting diode is in the display area but the connection electrode is in the peripheral area.  It is unclear what is meant by a display area in which a plurality of pixels including a light emitting diode is arranged because it is unknown whether there is a single light emitting diode (as seemingly claimed), or a plurality of light emitting diodes (corresponding to the plurality of pixels). The claim does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 2-6 and 8 depend from rejected claims 1 and 7, respectively, include all limitations of claims 1 and 7, respectively, and therefore are rejected for the same reason. 

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894